Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 24, 2018

                                    No. 04-17-00568-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                   Martin Rivera LOPEZ,
                                          Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 549327
                          Honorable Genie Wright, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

      Because the panel has issued a different opinion, the motion for en banc reconsideration
is DENIED AS MOOT.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court